                       THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

TRACEY DENYSE COSTON                                                                    PLAINTIFF

v.                                                            CIVIL CASE NO. 3:18-CV-262-RP

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                 ORDER GRANTING PAYMENT OF ATTORNEY’S FEES

       Plaintiff seeks an award of attorney’s fees in the amount of $5,872.86 paid under the

Equal Access to Justice Act, 28 U.S.C. Section 2412. Docket 18. Defendant does not object to

the requested attorney’s fees, but does argue that plaintiff’s motion for attorney’s fees is

premature at this point. Docket 20.

       The Commissioner asserts that the Motion for Attorney’s fees is premature because the

judgment is not final as it has sixty days after entry of the judgment to appeal. Id. The

Commissioner cites an Eighth Circuit Court of Appeals decision for the proposition that “The

better course of action is for the district court to refrain from passing on the question of attorney

fees until the litigation is final for the purposes of the EAJA.” Harmon v. United States, 101

F.3d 574, 587 (8th Cir. 1996). However, the Harmon decision involved a bankruptcy case in

another circuit and ultimately the Court held that the district court had jurisdiction to rule on the

fee application. Additionally, the court notes that it routinely grants motions for attorney’s fees

without waiting sixty days for the judgment to be final and the undersigned is not aware of any

similar previous objection by the Commissioner. Further, in its objection in this case, the

Commissioner does not suggest that it is contemplating appealing the judgment.

       The court has reviewed the motion and the record and concludes that the motion is well

                                                  1
taken. It is

        ORDERED

        that the defendant pay the plaintiff $5,872.86 in attorney’s fees and mail the award to

plaintiff’s attorney.

        SO ORDERED, this, the 24th day of September, 2019.



                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
